t c memo united_states tax_court stephen drah petitioner v commissioner of internal revenue respondent docket no filed date william a blagogee for petitioner stephen c welker for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioner’s federal_income_tax for and the internal_revenue_service irs or respondent determined defici- encies and additions to tax under sec_6651 and sec_6654 as follows 1all statutory references are to the internal_revenue_code as in effect for the relevant years all rule references are to the tax_court rules_of_practice and continued additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number dollar_figure dollar_figure dollar_figure -0- after concessions the issues for decision are whether petitioner for is entitled to deductions for contract labor depreciation and sec_179 expense and repair and maintenance_expenses for certain vehicles we resolve these issues in respondent’s favor findings_of_fact the parties filed a stipulation of facts with accompanying exhibits and a stipulation of settled issues both of which are incorporated by this reference petitioner resided in virginia when he timely petitioned this court during petitioner worked as an independent_contractor for fedex ground fedex a national parcel delivery company he also received wage sec_1 continued procedure we round all monetary amounts to the nearest dollar 2in the stipulation of settled issues and stipulation of facts petitioner con- ceded all issues for including liability for the determined additions to tax receipt of wages and non-employee compensation totaling dollar_figure for and liability for the determined additions to tax for to the extent we sustain the deficiency petitioner also conceded that he is not entitled to any itemized_deductions for either year from s drah courier inc sdc his wholly owned c_corporation which contracted to provide courier services for fedex sdc was incorporated in virginia in date during sdc filed corporate_income_tax returns reporting its income and expenses which included the wages it paid petitioner petitioner requested and received an extension of time to file hi sec_2011 form_1040 u s individual_income_tax_return but he failed to file a return by the date extended due_date on the basis of third-party information reports the irs prepared a substitute for return sfr that met the requirements of sec_6020 the irs sent petitioner a timely notice_of_deficiency based on the sfr the notice_of_deficiency determined that petitioner for had received total income of dollar_figure consisting of dollar_figure in non-employee compensation from fedex and dollar_figure in wages from sdc the irs accorded petitioner the filing_status of married_filing_separately and allowed him the standard_deduction and one personal_exemption the notice_of_deficiency thus determined a defici- ency of dollar_figure and additions to tax for failure to timely file and failure to timely pay as set forth above petitioner concedes receipt of the income determined in the notice of defi- ciency but he contends that in his capacity as an independent_contractor for fedex he is entitled to business_expense deductions on schedule c profit or loss from business he claims deductions for contract labor expenses of dollar_figure a depreciation and sec_179 expense of dollar_figure and repair and maintenance_expenses of dollar_figure opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erro- neous rule a 290_us_111 petitioner does not contend and he would have no basis for contending that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact sec_162 allows the deduction of all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business deductions are a matter of legislative grace the taxpayer bears the burden of proving his entitlement to deductions allowed by the code and of substantiating the amounts of expenses underlying claimed deductions sec_6001 503_us_79 sec_1_6001-1 income_tax regs the failure to keep and present accurate records counts heavily against a taxpayer’s attempted proof rogers v commissioner tcmemo_2014_ 108_tcm_39 a contract labor petitioner at trial did not explain the nature of his alleged contract labor ex- penses he provided no documents or testimony to show that he actually incurred such expenses to establish the amount of such expenses or to prove that any costs he incurred were ordinary and necessary expenses of his business as an indepen- dent contractor for fedex he has accordingly failed to carry his burden of prov- ing entitlement to any deduction see galbraith v commissioner tcmemo_2016_168 adler v commissioner tcmemo_2010_47 99_tcm_1181 aff’d 443_fedappx_736 3d cir b depreciation and sec_179 expense sec_167 allows a depreciation deduction for the exhaustion wear_and_tear or obsolescence of property used in a trade_or_business sec_179 and b allows a taxpayer to elect to deduct as a current_expense within certain dollar limitations the cost of sec_179 property in the year such property is placed_in_service in order to qualify as sec_179 property the property must among other things be acquired by purchase for use in the active_conduct_of_a_trade_or_business sec_179 petitioner’s claimed deduction for depreciation and sec_179 expense re- lates to a commercial delivery vehicle a workhorse p42 truck petitioner however did not own that vehicle it was leased and it was leased by sdc and not by petitioner petitioner executed the lease agreement dated date in his capacity as an officer of sdc other documents in the record confirm that sdc not petitioner was the lessee petitioner is not entitled to the deductions he claimed he did not own the vehicle the lease agreement specifically states that the lessee will not be treated as the owner for f ederal income_tax purposes any deduction for depreciation or sec_179 expense would be claimed by the lessor as owner of the property see eg 279_us_333 stating that a prerequisite for claiming a depreciation deduction is that the taxpayer own the property nor is petitioner entitled in the alternative to deduct the lease expense be- cause sdc not he was the lessor sdc filed a corporate_income_tax return for and presumably deducted the lease expense on its return if it did not do so petitioner could have introduced into evidence a copy of sdc’ sec_2011 corporate return which he did not do he has thus failed to carry his burden of proving his entitlement to deduct any depreciation or sec_179 expense in connection with the leased truck c repair and maintenance expense at trial petitioner introduced into evidence invoices from seven different auto repair shops purporting to document repair and maintenance expenditures he had made during for various vehicles we found this evidence unconvincing for three reasons first petitioner provided no substantiation such as credit card statements bank records canceled checks or a check register to show that he actually paid these invoices none of the invoices indicates that a payment was made one fails to indicate whether any amount was even billed for all that appears some of these documents may be estimates for work that was not in fact performed or evidence work performed for which petitioner did not pay second the invoices do not uniformly establish the vehicle on which the work was performed several invoices come from repair shops as far away as cleveland ohio there is no evidence that petitioner performed delivery services for fedex at such distant locations petitioner has accordingly failed to establish that the repair and maintenance work was performed on vehicles that he used for business rather than personal purposes 3to the extent petitioner was unable to establish that substantially_all of the use of these vehicles was in his trade_or_business as a courier for purposes of continued third to the extent the work was performed on delivery vehicles used for business purposes petitioner did not establish that the vehicles were used in his schedule c business as an independent_contractor for fedex some invoices show the customer as petitioner individually others show the customer as sdc to the extent the work was performed on vehicles that sdc used in its business sdc presumably deducted the repair and maintenance_costs on it sec_2011 corporate_income_tax return if it did not do so petitioner could have introduced into evidence a copy of sdc’s return which he did not do for all these reasons petitioner has failed to carry his burden of substantiating his claimed vehicle repair and maintenance_expenses to reflect the foregoing decision will be entered under rule continued sec_280f then these vehicles would be considered listed_property under sec_274 and be subject_to heightened substantiation requirements see solomon v commissioner tcmemo_2011_91 the invoices petitioner submitted are clearly inadequate to meet those requirements
